Willson, J.
These are convictions for violations of the law commonly known as the “Local Option Law.” At the time the convictions were had that law was in force in Polk county. *373Defendant appealed from the judgments of conviction to this court, and pending the appeals, the voters of Polk county, at an election held for that purpose, .annulled or rescinded the operation of the Local Option Law in that county. This fact has been properly made to appear to this court, and in accordance with former decisions of this court upon this question, the judgments of conviction cannot now be enforced, there being no longer any law to support them. (Halpin v. The State, 5 Texas Ct. App., 212; Monroe v. The State, 8 Texas Ct. App., 343.)
The judgments are reversed and the prosecutions dismissed.

Reversed and dismissed.

Opinion rendered January 27, 1883.